



COURT OF APPEAL FOR BRITISH COLUMBIA




Citation:



Kellogg Estate v. Kellogg,









2018 BCCA 15




Date: 20180112

Docket:  CA43579



Inga
Kellogg Rouches, Executrix of the Will of Robert P. Kellogg; and Inga Kellogg
Rouches, Successor Trustee of the Kellogg Family Trust

Respondents

(Petitioners)

And

Vivian P. Kellogg

Appellant

(Respondent)

And

Susanna
M. Kellogg; Inga Kellogg Rouches, Executrix of the Will of Lisa E. Kellogg; and
Inga Kellogg Rouches

Respondents

(Respondents)




Before:



The Honourable Mr. Justice Frankel

(In Chambers)








On appeal from:  An
order of the Supreme Court of British Columbia, dated March 10, 2016, (
Kellogg
v. Rouches
, Victoria Docket No. 131491).




Acting on her own behalf:



V.P. Kellogg





Counsel for the Respondent,

I.K. Rouches:



P.B. Newman





Place and Date of Hearing:



Vancouver, British
  Columbia

December 1, 2017





Place and Date of Judgment given to the parties with
  Reasons to follow:



Vancouver, British
  Columbia

December 1, 2017







Place and Date of Reasons:





Vancouver, British
  Columbia

January 12
, 2018










Summary:

Application to remove an
appeal from the inactive list dismissed.

Reasons for Judgment of the Honourable
Mr. Justice Frankel:

Introduction

[1]

This is an application by the appellant, Vivian P. Kellogg, for an order
restoring this appeal to the active list.  It was placed on the inactive list
because a notice of hearing was not filed within two months after the filing of
the certificate of readiness.

[2]

At the conclusion of the hearing I dismissed the application with
reasons to follow.

Factual Background

[3]

This application arises in the context of a protracted dispute over the estate
of the late Robert P. Kellogg.  Mr. Kellogg was the father of Ms. Kellogg
and her sisters, the respondent Inga Kellogg Rouches, and Susanna M. Kellogg.  Mr. Kellogg
and his wife, Lisa E. Kellogg, resided in Washington State.  Mr. Kellogg
passed away in 1999; Lisa Kellogg passed away in 2010.  Mr. Kelloggs
will, which he executed in Washington State, appointed Ms. Rouches as the
first alternate executrix of his estate and she became the executrix upon the
passing of her mother.  Ms. Rouches is also the successor trustee of a
related testamentary trust.

[4]

I will first set out in general terms the history of the litigation that
has arisen with respect to Mr. Kelloggs estate and then review what has
transpired with respect to the present appeal.

[5]

On February 15, 2012, Ms. Rouches filed an application for
probate of her fathers will in the Supreme Court of British Columbia. In response,
Ms. Kellogg filed a
caveat
to prevent probate being granted.

[6]

On May 24, 2012, Ms. Rouches filed a notice of civil claim
seeking an order that the will be proved in solemn form.  Ms. Kellogg
opposed that application and filed a counterclaim alleging that Washington
State was the proper jurisdiction in which to deal with probate.

[7]

On October 30, 2012, Justice Russell made an order pronouncing the
will in solemn form and dismissing Ms. Kelloggs counterclaim.

[8]

Letters of probate were issued on November 28, 2012.  That same
day, Ms. Kellogg filed a notice of appeal from Russell J.s order.

[9]

On March 12, 2013, Ms. Kellogg filed a notice of civil claim in
the Supreme Court alleging that Ms. Rouches was not entitled to act as
executrix of her fathers will and that Ms. Rouches obtained the grant of
probate through misrepresentation of material facts and fraud on the court.  Ms. Rouches
applied to strike that notice.

[10]

On April 23, 2013, Ms. Rouches filed a petition seeking orders
related to the proper construction of the will.  One of the issues concerned
real property on Saltspring Island, British Columbia, referred to as the
Musgrave Farm Interest.

[11]

On May 30, 2013, Justice Abrioux struck Ms. Kelloggs notice
of civil claim challenging Ms. Rouchess authority as executrix.  He did
so on the basis that the notice did not disclose a cause of action, was frivolous,
and amounted to an abuse of process.  Ms. Kellogg was ordered to pay
special costs:  2013 BCSC 946; supplementary reasons at 2013 BCSC 1014.

[12]

On June 24, 2013, Justice Prowse of this Court dismissed Ms. Kelloggs
application for an extension of the time within which to file her factum on the
appeal from Russell J.s order and dismissed that appeal as abandoned: (June 24,
2013), Vancouver Registry CA40423 (B.C.C.A., Chambers).  On October 23,
2013, a division of this Court dismissed Ms. Kelloggs application to vary
Prowse J.A.s order:  2013 BCCA 470, 346 B.C.A.C. 36.

[13]

On December 12, 2013, Justice Gray pronounced an order clarifying provisions
of the will.  She held that the Musgrave Farm Interest was an asset of the testamentary
trust to be shared equally by the three sisters.  Justice Gray ordered that Ms. Rouches,
as trustee, was entitled to sell, mortgage, or agree to the partition of the
Musgrave Farm Interest, subject to either court approval or the written consent
of her two sisters:  2013 BCSC 2292; supplementary reasons at 2014 BCSC 1541,
2014 BCSC 1556, 2014 BCSC 2056.  On January 10, 2014, Ms. Kellogg
filed an appeal from that order.

[14]

On April 4, 2014, a division of this Court dismissed Ms. Kelloggs
appeal from Abrioux J.s order striking her notice of civil claim:  2014 BCCA
128.

[15]

On May 8, 2015, a division of this Court dismissed Ms. Kelloggs
appeal from Gray J.s order:  2015 BCCA 203, 372 B.C.A.C. 140.

[16]

On December 14, 2015, Ms. Rouches filed an application in the
Supreme Court for an order approving the sale of the Musgrave Farm Interest.  Ms. Kellogg
opposed that order.  On January 28, 2016, Master Bouck approved the sale. 
In addition, Master Bouck ordered the cancellation of any certificates of
pending litigation Ms. Kellogg may have filed on the title to the Musgrave
Farm property.

[17]

On January 28, 2016, Ms. Kellogg filed a notice of civil claim
in the Supreme Court seeking to overturn Russell J.s order on the basis that it
had been obtained by fraud.

[18]

On February 11, 2016, Ms. Kellogg filed an appeal in the
Supreme Court from Master Boucks order approving the sale of the Musgrave Farm
Interest.

[19]

On March 2, 2016, the Musgrave Farm Interest was sold to a
bona
fide
purchaser for value.

[20]

On March 10, 2016, Justice Power dismissed the appeal from Master
Boucks order: (March 10, 2016), Victoria Registry 13-1491 (B.C.S.C.).  On
April 11, 2016, Ms. Kellogg filed an appeal from Power J.s order in
this Court.  That appeal is the subject matter of the present application.

[21]

On May 31, 2017, Justice Bracken struck Ms. Kelloggs notice
of civil claim seeking to set aside Russell J.s order, declared Ms. Kellogg
to be a vexatious litigant, and ordered her to pay special costs.  On
June 1, 2017, Ms. Kellogg filed an appeal from that order.  Ms. Rouches
has brought a cross-appeal seeking to have the vexatious-litigant aspect of the
order set aside on the basis that Bracken J. did not hear from Ms. Kellogg
before making that order.  No hearing date has been set for the appeal.

[22]

I turn now to the present appeal, which is from Power J.s order
dismissing Ms. Kelloggs appeal from Master Boucks order approving the sale
of the Musgrave Farm Interest.  As already mentioned, Ms. Kellogg filed
her notice of appeal in this Court on April 11, 2016.

[23]

Ms. Kellogg filed the appeal record on June 10, 2016.  On July 11,
2016, she filed an amended notice of appeal, the appeal book, and her factum.  On
April 5, 2017, she filed a certificate of readiness.

[24]

By virtue of s. 25(1) of the
Court of Appeal Act
, R.S.B.C.
1996, c. 77, if a notice of hearing is not filed within 2 months after
the filing of the certificate of readiness, then the registrar will place the
appeal on the inactive list.  Further, by virtue of s. 25(5) of that Act,
if an appeal has remained on the inactive list for 180 consecutive days, on
the 181st day it stands dismissed as abandoned.

[25]

On May 24, 2017, Ms. Kellogg filed a notice of motion seeking
leave to file an amended factum.  She also sought a stay of the appeal until
Bracken J. rendered his then reserved decision on the application to strike her
action seeking to set aside Russell J.s order.  As it happened, Bracken J.
rendered his decision on May 31, 2017, and Ms. Kellogg filed an
appeal from that order on June 1, 2017.

[26]

Ms. Kelloggs motion came on for hearing before Justice Dickson on
June 2, 2017.  At that time, Ms. Kellogg sought a stay of her appeal
from Power J.s order pending the determination of her appeal from Bracken J.s
order. Following submissions, Justice Dickson adjourned the proceedings until
June 5, 2017.  To prevent the appeal from Power J.s order being placed on
the inactive list, Dickson J.A. granted an interim stay of that appeal pending
her decision.

[27]

On June 5, 2017, Dickson J.A. adjourned the proceeding to
June 23, 2017, and continued the interim stay.  The parties made further
submissions on June 23, 2017, at the conclusion of which Dickson J.A.
adjourned the proceedings to June 30, 2017, for decision.

[28]

On June 30, 2017, Dickson J.A. granted Ms. Kellogg leave to
file an amended factum but declined to stay that appeal.  With respect to the stay,
Dickson J.A. stated ((June 30, 2017), Vancouver Registry CA43579
(B.C.C.A., Chambers)):

[25]      I conclude that [Ms. Kelloggs]
stay application should be dismissed.

[26]      The issues for determination on
this appeal are distinct from those on the [appeal from Bracken J.].  Both
parties agree that the two appeals should not be managed and heard together,
which was an option I considered for purposes of judicial economy and to move
the overall dispute forward in an expeditious way.  However, given the
mutual position of [Ms. Kellogg and Ms. Rouches] I
accept that an order to this effect would not be helpful in achieving this
result.

[27]      This appeal has been outstanding
for over a year.  If the stay is granted it will inevitably be delayed for a
much longer time.  Based on what I have been told about the appeal [from
Bracken J.], I consider it unlikely that its outcome will ultimately bear on
this appeal.  In these circumstances, I am not satisfied that [Ms. Kellogg]
will suffer prejudice unless a stay is granted.

[28]      However,
I am satisfied that [Ms. Rouches] wants and is entitled to have this
appeal resolved as soon as reasonably possible and, therefore, will be
prejudiced by further delay.  All things considered, the interests of justice
favour dismissing the stay application.

[29]

On July 4, 2017, Ms. Kellogg filed an amended factum in which
she raises the following grounds of appeal:

36.   The Judge erred in law in finding that the order of the Master
approving of the sale of real property in the Estate of Robert P. Kellogg by
the Respondent, was an interlocutory order.

37.   The Judge erred in law in not considering that the issue of
whether the executor has the power to make the sale was an issue to be looked
at by the Court on the Respondents application for approval of the Contract.

38.   The Judge erred in law in finding that the Masters comments
about collateral attack were not necessary to the decision, and were of no
consequence.

39.   The Judge erred in law in finding that there was no dispute
that the decision of Madame [sic] Justice Gray gave the Respondent the
authority to sell the Property.

40.  The Judge erred
in law in not looking to the grant of probate to determine whether the Court
could give effect to the terms of the Will with the terms of the Trust as it
existed at the date of the Will incorporated by reference, when the grant of
probate was of the Will, alone.

[30]

On September 25, 2017, this Courts deputy registrar wrote to Ms. Kellogg
to advise her that the appeal from Power J.s order had been placed on the
inactive list and would be dismissed as abandoned on December 4, 2017, by
operation of s. 25(5) of the
Court of Appeal Act
, unless a judge
ordered it removed from the inactive list pursuant to s. 25(2) before then,
or the other parties consented to its removal.  The deputy registrar provided Ms. Kellogg
with a copy of s. 25.

[31]

On November 22, 2017, Ms. Kellogg filed a notice of motion returnable
December 1, 2017, seeking an order removing this appeal from the inactive
list.

[32]

On November 27, 2017, Ms. Rouches filed a notice of motion
returnable December 11, 2017, seeking an order that this appeal be
dismissed.

[33]

On December 1, 2017, I heard and dismissed Ms. Kelloggs
application to remove this appeal from the inactive list.

[34]

On December 8, 2017, Ms. Rouches filed a requisition
adjourning, by consent, her application for an order dismissing this appeal.

Analysis

[35]

By virtue of s. 25(2) of the
Court of Appeal Act
, a chambers
judge has authority to reactivate an appeal that has been placed on the
inactive list.  The approach to be taken on an application to reactivate is
reflected in
Murphy v. Wynne
, 2008 BCCA 26, 250 B.C.A.C. 249 (Chambers),
wherein Chief Justice Finch stated:

[19]      Section 25 of the
Court of Appeal Act
governs inactive appeals.  There is no rigid test on an application to
reinstate.  The overriding issue has been said to be whether it is in the
interests of justice to grant the application:
Kar Recovery Ltd. v. KDA
,
2004 BCCA 503.  Factors which have been considered by the Court in removing a
case from the
inactive list

are the extent of the delay, any explanation for
the delay, the existence of prejudice arising from the delay, and the
likelihood of success on appeal.

[20] The applicant bears the
onus of establishing a good reason for reactivating the appeal under s. 25(2):
 see
Galiano Conservancy Association v. British Columbia (Ministry of
Transportation and Highways)
(1997), 40 B.C.L.R. (3d) 171 (C.A.) at 176.

See also:
Seattle Environmental Consulting Ltd. v.
Workers Compensation Board of British Columbia
, 2017 BCCA 386 at paras. 10
−
15.

[36]

Although self-represented appellants will not be held to the same
standards as members of the Bar, nevertheless they must still provide an
acceptable explanation for the delay and establish a good reason for
reactivating their appeal:
Jalava v. Webster
, 2016 BCCA 383 at para. 11
(Chambers); see also
Madzar v. Sullivan
, 2014 BCCA 416 at para. 22,
70 C.P.C. (7th) 52.

[37]

The delay in this case cannot be said to be reasonable.  To the contrary,
it was intentional.  Ms. Kellogg made a conscious decision not to
prosecute this appeal because she wishes to have her appeal from Bracken J.s
order heard and determined first.  Ms. Kellogg maintained that position
even after Dickson J.A. refused her application for a stay for that very
purpose.  In addition, in her oral submissions, Ms. Kellogg advised me
that should this appeal be removed from the inactive list, she remains of the
view it should not proceed until after the appeal from Bracken J.  In light of
this, I can only assume that if I were to grant this application, then Ms. Kellogg
will make an effort to delay this appeal further.

[38]

I consider the appeal to have little, if any, merit.  By the terms of
Gray J.s order, Ms. Rouches was entitled to seek court approval to
sell the Musgrave Farm Interest.  Ms. Kellogg accepts that the sale was for
a fair price.  To some extent, Ms. Kellogg is attempting to mount a second
challenge to Gray J.s order through this appeal.

[39]

Also militating against reactivation of this appeal is the financial
impact doing so would have on the estate.  For over five years, Ms. Kellogg
has engaged the estate in what can only be described as serial litigation.  She
has failed at every step and costs, including special costs, have been awarded
against her.  A number of those costs awards have yet to be assessed.  Of those
that have been assessed, Ms. Kellogg presently owes the estate in excess
of $15,000.

[40]

Having regard to Ms. Kelloggs conduct in this and related
litigation, I am of the view that it is not in the interests of justice to
remove this appeal from the inactive list.

Conclusion

[41]

It is for these reasons that I dismissed this application.

The
Honourable Mr. Justice Frankel


